COMMON STOCK WARRANT AND CERTIFICATE




NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST
THEREIN MAY BE OFFERED, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN OPINION OF
COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS.  THE
TRANSFER OF THIS WARRANT IS RESTRICTED AS DESCRIBED HEREIN.


 
BRANDPARTNERS GROUP, INC.
Warrant for the Purchase of Shares of Common Stock
$0.01 par value per share
 
THIS WARRANT EXPIRES ON May 12, 2011
 
1,500,000  Warrants
 
THIS CERTIFIES that, for value received, Brand Capitalist LLC, with an address
at 30 Rockefeller Center, Room 5600 New York, NY  10112(“BC” or “Holder”), is
entitled to subscribe for and purchase from Brand Partners Group, Inc. (“BPTR”
or the “Company”), a Delaware corporation, upon the terms and conditions set
forth herein, at any time or from time to time before 5:00 P.M. New York time on
May 12, 2011, (the “Exercise Period”), one million five hundred thousand shares
of Common Stock (the “Common Stock”), par value $0.01 per share, at exercise
price equal to $0.25 per share subject to adjustment as provided herein (the
“Exercise Price”).  As used herein the term “this Warrant” shall mean and
include this Warrant and any Warrant or Warrants hereafter issued as a
consequence of the exercise or transfer of this Warrant in whole or in part.


The number of shares of Common Stock issuable upon exercise of this Warrant (the
“Warrant Shares”) and the Exercise Price may be adjusted from time to time as
hereinafter set forth.
 
1.           (a)           This Warrant may be exercised during the Exercise
Period, as to the whole number of Warrant Shares, by the surrender of this
Warrant (with the election at the end hereof duly executed) to the Company at 10
Main Street, Rochester, NH  03839 Attn:  CFO, or at such other place as is
designated in writing by the Company.  Subject to Section 1(b) hereof, such
executed election must be accompanied by payment in an amount equal to the
Exercise Price multiplied by the number of Warrant Shares for which this Warrant
is being exercised.  Such payment may be made by certified or bank cashier’s
check payable to the order of the Company.
 

--------------------------------------------------------------------------------


(b)                      Payment upon exercise of this Warrant may be made at
the option of the Holder either in (i) cash, wire transfer or by certified or
official bank check payable to the order of the Company equal to the applicable
aggregate Purchase Price, (ii) or  by a combination of any of the foregoing
methods, for the number of Common Stock specified in such form (as such exercise
number shall be adjusted to reflect any adjustment in the total number of shares
of Common Stock issuable to the holder per the terms of this Warrant) and the
holder shall thereupon be entitled to receive the number of duly authorized,
validly issued, fully paid and nonassessable shares of Common Stock determined
as provided herein.
 
2.           (a)           Upon each exercise of the Holder’s rights to purchase
Warrant Shares, as of the close of business on the date of such exercise, the
Holder shall be deemed to be the holder of record of the Warrant Shares issuable
upon such exercise, notwithstanding that the transfer books of the Company shall
then be closed or certificates representing such Warrant Shares shall not then
have been actually delivered to the Holder.  As soon as practicable after each
such exercise of this Warrant, the Company shall issue and deliver to the Holder
a certificate or certificates for the Warrant Shares issuable upon such
exercise, registered in the name of the Holder or its designee.  If this Warrant
should be exercised in part only, the Company shall, upon surrender of this
Warrant for cancellation, execute and deliver a new Warrant evidencing the right
of the Holder to purchase the balance of the Warrant Shares (or portions
thereof) subject to purchase hereunder.
 
(b)           The issuance of certificates for Warrant Shares upon exercise of
this Warrant shall be made without charge to Holder or the purchaser of any
issuance tax in respect thereof or other cost incurred by the Company in
connection with such exercise and the related issuance of Warrant Shares.
 
(c)           The Company shall not close its books against the transfer of this
Warrant or of any Warrant Shares issued or issuable upon the exercise of this
Warrant in any manner which interferes with the timely exercise of this Warrant.
 
(d)           The Company shall from time to time take all such action as may be
necessary to assure that the par value per share of the unissued Warrant Shares
acquirable upon exercise of this Warrant is at all times equal to or less than
the Exercise Price then in effect.
 
(e)           The Company shall assist and cooperate with any reasonable request
by the Holder or any purchaser which is required to make any governmental
filings or obtain any governmental approvals prior to or in connection with any
exercise of this Warrant.
 
(f)           Notwithstanding any other provision hereof, if an exercise of any
portion of this Warrant is to be made in connection with a public offering or
sale of the Company (pursuant to a merger, sale of stock or otherwise), such
exercise may at the election of the Holder be conditioned upon the consummation
of such transaction, in which case such exercise shall not be deemed to be
effective until immediately prior to consummation of such transaction.
 
3.           (a)           Any Warrants issued upon the transfer or exercise in
part of this Warrant shall be numbered and shall be registered in a Warrant
Register as they are issued.  The Company shall be entitled to treat the
registered holder of any Warrant on the Warrant Register as the owner in fact
thereof for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in such Warrant on the part of any other person, and
shall not be liable for any registration or transfer of this Warrant which is
registered or to be registered in the name of a fiduciary or the nominee of a
fiduciary unless made with the actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration or transfer, or
with the knowledge of such facts that its participation therein amounts to bad
faith.  This Warrant shall be transferable on the books of the Company only upon
delivery thereof duly endorsed by the Holder or by its duly authorized attorney
or representative, or accompanied by proper evidence of succession, assignment
or authority to transfer.  In all cases of transfer by an attorney, executor,
administrator, guardian or other legal representative, duly authenticated
evidence of his or its authority shall be produced.  Upon any registration of
transfer, the Company shall deliver a new Warrant or Warrants to the person
entitled thereto.  This Warrant may be exchanged, at the option of the Holder
thereof, for another Warrant, or other Warrants of different denominations, of
like tenor and representing in the aggregate the right to purchase a like number
of Warrant Shares (or portions thereof), upon surrender to the Company or its
duly authorized agent.  Notwithstanding the foregoing, the Company shall have no
obligation to cause Warrants to be transferred on its books to any person if, in
the reasonable opinion of counsel to the Company, such transfer does not comply
with the provisions of the Act, and the rules and regulations promulgated
thereunder.
 
Page 2 of 10

--------------------------------------------------------------------------------


(b)           The initial Holder acknowledges that it has been advised by the
Company that neither this Warrant nor the Warrant Shares have been registered
under the Act, that this Warrant is being or has been issued and the Warrant
Shares may be issued on the basis of the statutory exemption provided by Section
4(2) of the Act or Regulation D promulgated thereunder, or both, relating to
transactions by an issuer not involving any public offering.  The initial Holder
acknowledges by the acceptance of this Warrant that (a) it has acquired this
Warrant for investment purposes only and not with a view to distribution in
violation of the Act; (b) by reason of its business or financial experience it
has the capacity to evaluate the merits and risks of an investment in the
Company; and (c) it is an accredited investor as that term is defined in
Regulation D promulgated under the Act.  The initial Holder agrees that any
Warrant Shares will be acquired for investment purposes only and not with a view
to distribution. The initial Holder acknowledges that it has been informed by
its advisors and professionals, or is otherwise familiar with, the nature of the
limitations imposed by the Act and the rules and regulations thereunder on the
transfer of securities.  In particular, the initial Holder agrees that no sale,
assignment or transfer of this Warrant or the Warrant Shares issuable upon
exercise hereof shall be valid or effective, and the Company shall not be
required to give any effect to any such sale, assignment or transfer, unless (i)
the sale, assignment or transfer of this Warrant or such Warrant Shares is
registered under the Act, it being understood that neither this Warrant nor such
Warrant Shares are currently registered for sale, or (ii) this Warrant or such
Warrant Shares are sold, assigned or transferred in accordance with all the
requirements and limitations of Rule 144 promulgated under the Act, it being
understood that Rule 144 is not available at the time of the original issuance
of this Warrant for the sale of this Warrant or such Warrant Shares and that
there can be no assurance that Rule 144 sales will be available at any
subsequent time, or (iii) such sale, assignment, or transfer is otherwise exempt
from registration under the Act.
 
Page 3 of 10

--------------------------------------------------------------------------------


4.           (a)           The Company shall at all times reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of providing for the exercise of the rights to purchase all Warrant
Shares granted pursuant to this Warrant, such number of shares of Common Stock
as shall, from time to time, be sufficient therefore.  The Company covenants
that all Warrant Shares are validly authorized and reserved for issuance and, if
and when this Warrant is exercised in whole or in part, and receipt by the
Company of the full Exercise Price therefore, the Warrant Shares will be duly
and validly issued, fully paid, nonassessable, without any personal liability
attaching to the ownership thereof, and will not be issued in violation of any
preemptive or other rights of stockholders.
 
(b)           The Company has all requisite corporate power and authority to
enter into and perform its obligations under this Warrant and to issue and
deliver the Warrant to the Holder.  The execution, delivery, and performance by
the Company of its obligations under this Warrant, including the issuance and
delivery of the Warrant to the Holder, have been duly authorized by all
necessary corporate action on the part of the Company.  This Warrant has been
duly executed and delivered by the Company and Holder and is a legal, valid and
binding obligation of the Company and is enforceable against the Company in
accordance with its terms.
 
5.           (a)           In case the Company shall at any time after the date
this Warrant is first issued (i) declare a dividend on the outstanding shares of
Common Stock of the Company payable in shares of its Common Stock, (ii)
subdivide the outstanding shares of Common Stock, or (iii) combine the
outstanding shares of Common Stock into a smaller number of shares the Exercise
Price, and the number of Warrant Shares issuable upon exercise of this Warrant,
in effect at the time of the record date for such dividend or of the effective
date of such subdivision or combination, shall be proportionately adjusted so
that the Holder after such time shall be entitled to receive the aggregate
number and kind of shares for such consideration which, if such Warrant had been
exercised immediately prior to such time at the then-current exercise price,
such holder would have owned upon such exercise and been entitled to receive by
virtue of such dividend, subdivision, or combination. Such adjustment shall be
made successively whenever any event listed above shall occur.
 
(b)           Whenever there shall be an adjustment as provided in this Section
5, the Company shall promptly cause written notice thereof to be sent by
certified mail, postage prepaid, to the Holder, at its address as it shall
appear in the Warrant Register, which notice shall be accompanied by an
officer’s certificate setting forth the number of Warrant Shares purchasable
upon the exercise of this Warrant and the Exercise Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment and
the computation thereof, which officer’s certificate shall be conclusive
evidence of the correctness of any such adjustment absent manifest error.
 
(c)           The Company shall not be required to issue fractions of shares of
Common Stock or other capital stock of the Company upon the exercise of this
Warrant.  If any fraction of a share would be issuable on the exercise of this
Warrant (or specified portions thereof), the Company shall at its sole
discretion purchase such fraction for an amount in cash equal to the same
fraction of the Fair Market Value of such share of Common Stock on the date of
exercise of this Warrant or round the fractional share up to the next whole
number of shares.
 
Page 4 of 10

--------------------------------------------------------------------------------


6.           (a)           In case of any consolidation or merger of the Company
with or into another corporation (other than a merger or consolidation in which
the Company is the surviving or continuing corporation or in which the
shareholders of the Company prior to such event hold more than 50% of the
capital stock of the surviving or continuing corporation), or in case of any
sale, lease, or conveyance to another corporation of the property and assets of
any nature of the Company as an entirety or substantially as an entirety, such
successor, leasing or purchasing corporation, as the case may be, shall (i)
execute with the Holder an agreement providing that the Holder shall have the
right thereafter to receive upon exercise of this Warrant solely the kind and
amount of shares of stock and other securities, property, cash or any
combination thereof receivable upon such consolidation, merger, sale, lease or
conveyance by a holder of the number of shares of Common Stock  for which this
Warrant might have been exercised immediately prior to such consolidation,
merger, sale, lease or conveyance, and (ii) make effective provisions in its
certificate of incorporation or otherwise, if necessary, to effect such
agreement.  Such agreement shall provide for adjustments which shall be as
nearly equivalent as practicable to the adjustments in Section 5.
 
(b)           In case of any reclassification or change of the shares of Common
Stock issuable upon exercise of this Warrant (other than a change in par value
or from no par value to a specified par value, or as a result of a subdivision
or combination, but including any change in the shares into two or more classes
or series of shares), or in case of any consolidation or merger of another
corporation into the Company in which the Company is the surviving or continuing
corporation and in which there is a reclassification or change (including a
change to the right to receive securities of another person, property, cash or
any combination thereof) of the shares of Common Stock (other than a change in
par value, or from no par value to a specified par value, or as a result of a
subdivision or combination, but including any change in the shares into two or
more classes or series of shares), the Holder shall have the right thereafter to
receive upon exercise of this Warrant solely the kind and amount of shares of
stock and other securities, property, cash or any combination thereof receivable
upon such reclassification, change, consolidation or merger by a holder of the
number of shares of Common Stock for which this Warrant might have been
exercised immediately prior to such reclassification, change, consolidation or
merger.  Thereafter, appropriate provision shall be made for adjustments which
shall be as nearly equivalent as practicable to the adjustments in Section 5.
 
(c)           The above provisions of this Section 6 shall similarly apply to
successive reclassifications and changes of shares of Common Stock and to
successive consolidations, mergers, sales, leases or conveyances.
 
7.           In case at any time the Company shall propose to:
 
(a)           pay any dividend or make any distribution on shares of Common
Stock in shares of Common Stock or equivalents thereto or make any other
distribution; or
 
(b)           effect any reclassification or change of outstanding shares of
Common Stock, or any consolidation, merger, sale, lease or conveyance of
property, described in Section 6 hereof; or
 
(c)           effect any liquidation, dissolution or winding-up of the Company;
or
 
Page 5 of 10

--------------------------------------------------------------------------------


 
(d)           take any other action which would cause an adjustment to the
Exercise Price; or


(e)           provide to its shareholders any information which is regularly
provided to shareholders,


then, and in any one or more of such cases (a) through (e), the Company shall
give written notice thereof, by certified mail, postage prepaid, to the Holder
at the Holder’s address as it shall appear in the Warrant Register, mailed at
least five (5) days prior to (i) the date as of which the holders of record of
shares of Securities to be entitled to receive any such dividend, distribution,
rights, warrants or other securities are to be determined, (ii) the date on
which any such reclassification, change of outstanding shares of Common Stock,
consolidation, merger, sale, lease, conveyance of property, liquidation,
dissolution or winding-up is expected to become effective, and the date as of
which it is expected that holders of record of shares of Common Stock shall be
entitled to exchange their shares for securities or other property, if any,
deliverable upon such reclassification, change of outstanding shares,
consolidation, merger, sale, lease, conveyance of property, liquidation,
dissolution or winding-up, or (iii) the date of such other action which would
require an adjustment to the Exercise Price.  In the case of subsection (e)
above, written notice to the Holder shall be given by regular mail, without
notice to counsel as set forth in Section 15 below.


8.           The issuance of any shares or other securities upon the exercise of
this Warrant, and the delivery of certificates or other instruments representing
such shares or other securities, shall be made without charge to the Holder for
any tax (other than taxes based on the net income of the Holder) or other charge
in respect of such issuance.  The Company shall not, however, be required to pay
any tax which may be payable in respect of any transfer involved in the issue
and delivery of any certificate in a name other than that of the Holder and the
Company shall not be required to issue or deliver any such certificate unless
and until the person or persons requesting the issue thereof shall have paid to
the Company the amount of such tax or shall have established to the satisfaction
of the Company that such tax has been paid.


9.           The Holder shall have piggy back registration rights.


10.           Unless registered pursuant to the provisions of Section 9, the
Warrant Shares issued upon exercise of this Warrant shall be subject to a stop
transfer order and the certificate or certificates evidencing such Warrant
Shares shall bear the following legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, ASSIGNED
OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT
THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
(2) THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES,
WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.”
 
Page 6 of 10

--------------------------------------------------------------------------------


11.           Upon receipt of evidence satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant (and upon surrender of any
Warrant if mutilated), including an affidavit of the Holder that this Warrant
has been lost, stolen, destroyed or mutilated, together with an indemnity
against any claim that may be made against the Company on account of such lost,
stolen, destroyed or mutilated Warrant, and upon reimbursement of the Company’s
reasonable incidental expenses, the Company shall execute and deliver to the
Holder a new Warrant of like date, tenor, and denomination.
 
12.           The Holder of this Warrant shall not have solely on account of
such status any rights of a stockholder of the Company, either at law or in
equity, or to any notice of meetings of stockholders or of any other proceedings
of the Company, except as provided in this Warrant.
 
13.           This Warrant shall be construed in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State, without regard to principles governing conflict of laws.
 
14.           The Company and the Holder irrevocably consents to the
jurisdiction of the courts of the State of New York and of any federal court
located in New York in connection with any action or proceeding arising out of
or relating to this Warrant, any document or instrument delivered pursuant to,
in connection with or simultaneously with this Warrant, or a breach of this
Warrant or any such document or instrument.  In any such action or proceeding,
the Company and the Holder waives personal service of any summons, complaint or
other process and agrees that service thereof may be made in accordance with
Section 15 hereof.  Within thirty (30) days after such service, or such other
time as may be mutually agreed upon in writing by the attorneys for the parties
to such action or proceeding, the Company and the Holder shall appear to answer
such summons, complaint or other process.
 
15.           Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or by Federal Express, Express Mail or similar
overnight delivery or courier service or delivered (in person or by telecopy,
telex or similar telecommunications equipment) against receipt to the party to
whom it is to be given, (i) if to the Company, at 10 Main Street, Rochester, NH
03839, (ii) if to the Holder, at its address set forth on the first page
hereof or (iii) in either case, to such other address, facsimile number or
person’s attention as the party shall have furnished in writing in accordance
with the provisions of this Section 15.  Notice to the estate of any party shall
be sufficient if addressed to the party as provided in this Section 15.  Any
notice or other communication given by certified mail shall be deemed given at
the time of certification thereof, except for a notice changing a party’s
address which shall be deemed given at the time of receipt thereof.  Any notice
given by other means permitted by this Section 15 shall be deemed given at the
time of receipt thereof.
 
Page 7 of 10

--------------------------------------------------------------------------------


16.           No course of dealing and no delay or omission on the part of the
Holder or the Company in exercising any right or remedy shall operate as a
waiver thereof or otherwise prejudice the Holder’s or the Company’s rights,
powers or remedies.  No right, power or remedy conferred by this Warrant upon
the Holder or the Company shall be exclusive of any other right, power or remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise, and all such remedies may be exercised singly or concurrently.
 
17.           This Warrant may be amended only by a written instrument executed
by the Company and the Holder hereof.  Any amendment shall be endorsed upon this
Warrant, and all future Holders shall be bound thereby.
 
IN WITNESS WHEREOF, the Company has delivered this Common Stock Warrant on the
date set forth below.
 
Dated as of February  , 2009

        BRANDPARTNERS GROUP, INC.          
 
By:
/s/ James F. Brooks       JAMES F. BROOKS, President and Chief Executive Officer
                 



Agreed to:



   
Holder:
/s/ Markus Deutsch
  Markus Deutsch, Partner
Brand Capitalist, LLC

             
Page 8 of 10

--------------------------------------------------------------------------------


FORM OF ASSIGNMENT
 
(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)
 
FOR VALUE RECEIVED, _____________________ hereby sells, assigns, and transfers
unto _________________ a Warrant to purchase ___________ shares of Common Stock,
$0.01 par value per share, of BrandPartners Group, Inc. (the “Company”),
together with all right, title and interest therein, and does hereby irrevocably
constitute and appoint ____________ ___________________ attorney to transfer
such Warrant on the books of the Company, with full power of substitution.
Dated: _________________

     
Signature____________________
     
(Signature Guarantee)

 


NOTICE


The signature on the foregoing Assignment must correspond to the name as written
upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.


Page 9 of 10

--------------------------------------------------------------------------------


To:          BrandPartners Group, Inc.
10 Main Street
Rochester, NH 03839


FORM OF ELECTION TO EXERCISE


The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):
 
___           ________ shares of the Common Stock covered by such Warrant; or
___           the maximum number of shares of Common Stock covered by such
Warrant pursuant to the exercise procedure set forth in Section 1.
 
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of (check applicable box or boxes):
 
___           $__________ in lawful money of the United States.
 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is ________________________________________________ .
 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.
 

   
Dated:___________________
 
______________________________________________
(Signature must conform to name of holder as specified on the face of the
Warrant)
______________________________________________
______________________________________________
(Address)

 


Page 10 of 10

--------------------------------------------------------------------------------



